HASELTON, J.,
concurring.
After reviewing the record de novo, only one thing seems certain: Both C. and child were not credible. This was notasimple “swearing match.” It was, rather, a case in which both the complainant’s and the alleged perpetrator’s accounts were internally inconsistent and frankly unbelievable in critical respects.
The majority opinion details the myriad material contradictions in C.’s account. 131 Or App at 319-20. Individually, one or two might be explainable. Collectively, they greatly undermine C.’s credibility.
*322For his part, child was also materially unbelievable. He testified that C. proposed having sex with him and that he went along, feigning drunkenness, because he and his girlfriend, Christina, had an “understanding” to “see how far [C.] would go.”1 Even in the often ambiguous world of adolescent relationships, that just doesn’t make sense.
Nor is the medical testimony a sufficient “tiebreaker.” That evidence, although more consistent with a conclusion of non-consensual activity, was equivocal in some important respects. In addition to those statements set out in the majority opinion, Dr. Pendleton opined:
‘ T think that this is one of the situations where perhaps it gets down to who says what. From my perspective, the findings, the * * * history and physical [sic] were consistent with assault with force applied to the perineum. I think that the context that consensual sex occurs in does not cause this type or this extent of injury.
“Q. [By defense counsel]: So, when you say itgets down to who says what, that is essentially whether you believe * * * whether you choose to believe a person or not?
“A. That’s correct.”2 (Emphasis supplied.)
That testimony was not so compelling, given C.’s material lack of credibility, as to establish second degree sexual assault beyond a reasonable doubt.
Viewed de novo, this record seems to reek of reasonable doubt. Nonetheless, even in this de novo review context, the trial court’s disposition — the adjudication of second degree sexual assault, which did not accord with either party’s account — might have been sustainable if the court had (1) stated that it believed certain aspects of C.’s testimony, but not others; and (2) explained why, perhaps with reference to witness demeanor. But it did not do that.
The dissent observes, correctly, that we ordinarily do not require explicit credibility determinations before deferring to a trial court’s findings that depend on credibility. 131 Or App at 324-25. Where, however, a trial court’s disposition *323rests on the credibility of a witness whose testimony was demonstrably and materially inconsistent and incredible, that disposition cannot be entitled to “credibility” deference without some enlightening explanation.3 Any other approach places us in the position, as we were in this case, of attempting to guess what aspects of a witness’s testimony the trial court found credible, and why.
The material contradictions in C.’s account raise reasonable doubt that is not overcome by the less than compelling medical evidence. I concur.

 Christina denied any such “understanding.”


 Dr. Pendleton had been C.’s family physician for five and a half years at the time of the alleged assault, and was unfamiliar with child’s account of the incident.


 Accord In re Schenck, 318 Or 402, 420-21, 870 P2d 185, cert den_US_, 115 S Ct 195, 130 L Ed 2d 127 (1994):
“Even on de novo review, determinations of credibility are given significant weight when based on the factfinder’s perception of a witness’s demeanor. Clauder v. Morser, 204 Or 378, 391-92, 282 P2d 352 (1955). * * * The weight that we accord to the credibility determination based on demeanor also is informed by the fact that the Commission [on Judicial Fitness and Disability] went beyond a mere recital of conclusions about demeanor to state the basis for its conclusions. To the extent, however, that the credibility determination is based on a comparison of the substance of the witnesses' testimony with the substance of other evidence, then this court on de novo review is as well equipped as is the Commission to make that record determination.” (Emphasis supplied.)